Citation Nr: 0428791	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to increased evaluation for varicose veins, right 
leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1941 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran increased 
evaluation for service connected varicose veins, right leg.  

The August 2001 decision also included a denial of service 
connection for degenerative joint disease, left knee.  The 
veteran withdrew this issue from appellate consideration in a 
July 2002 letter.  Therefore, this issue is not before the 
Board for appellate consideration.   
The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in April 2004.  In the 
hearing, the veteran raised the issue of entitlement to 
service connection for varicose veins of the left lower 
extremity.  That issue is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the most recent VA compensation examination in 
September 2002, the veteran underwent a ligation and 
stripping of multiple varicosities of the right lower 
extremity at a private facility in May 2003; the procedure 
was performed by a private medical doctor.  In the April 2004 
hearing, the veteran indicated that the severity of his right 
leg varicose veins has increased, to include swelling two to 
five times a month, dark discoloration, and some ulceration.  

In view of the above, the Board is of the opinion that a 
contemporaneous VA examination is warranted to determine the 
severity of the veteran's varicose veins, right leg.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all VA medical records and 
private medical records that are not of 
record and pertain to treatment for the 
veteran's service-connected right leg 
varicose veins covering the period from 
September 2002 to the present.  

2.  A VA examination should be conducted 
by a specialist in vascular disorders to 
determine the severity of the varicose 
veins of the right lower extremity.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All tests deemed 
necessary should be performed.  The 
examiner should note the presence or 
absence and the frequency and severity of 
edema, stasis pigmentation, eczema, 
ulceration, induration, and pain.

3.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



